



[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.
Exhibit 10.17


Amendment 1 to the Enterprise Subscription Agreement


This Amendment 1 (“Amendment 1”) is entered into as of October 31, 2017
(“Amendment 1 Effective Date”) by and between Cloudera, Inc., a Delaware
corporation, with offices at 395 Page Mill Road, Palo Alto, CA 94306
(“Cloudera”) and Intel Corporation and its Affiliates, a Delaware corporation,
with offices at 2200 Mission College Boulevard, Santa Clara, CA 94504
(“Customer”) and amends that certain Enterprise Subscription Agreement entered
into by and between the parties dated April 25, 2014 (“Agreement”).


The parties hereby agree to amend the Agreement as follows:


Notwithstanding anything to the contrary In Section 4.1 of the Agreement,
Customer agrees that Cloudera may [***]. Such [***] will not modify the agreed
payment due date as set forth in Exhibit C.


Integration; Conflict. The provisions of this Amendment will govern
notwithstanding anything to the contrary in the Agreement. Except as otherwise
expressly provided or modified herein, the terms and conditions of the Agreement
remain in full force and effect, and the Agreement and this Amendment constitute
the entire and exclusive agreement between the parties regarding the subject
matter hereof, and supersede all proposals and prior agreements, oral or
written, and all other communications.


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives.    


Customer: Intel Corporation
 
Cloudera, Inc.
 
 
 
 
 
Signature:
/s/ Sommer Starr
 
Signature:
/s/ Wayne Kimber
Printed:
Sommer Starr
 
Printed:
Wayne Kimber
Title:
Commodity Manager
 
Title:
VP Finance & PAO
Date:
31-Oct-2017
 
Date:
31-Oct-2017



